DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Amendments and Remarks filed 3/30/21 in response to the Office Action of 3/16/20 are acknowledged and have been entered.
	Claims 1-6, 12, 13, and 16-19 are pending.
	Claims 13 and 16 have been amended by Applicant.
	Claims 1-6, 12, 13, and 16-19 are currently under examination.
	The following Office Action contains NEW GROUNDS of rejections.

Rejections Withdrawn
	All previous rejections are withdrawn.

New Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13, 16, 17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a product of nature) without significantly more. The rationale for this determination is explained below:
Claims 13, 16, 17, and 19 are directed to compositions that are products of nature because the claims recite compositions that are products of nature (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The claimed products of nature are: compositions comprising polypeptides comprising an IQ motif (which includes naturally occurring polypeptides and fragments thereof), an anti-neoplastic agent (such as a natural taxane), and a pharmaceutically acceptable carrier (such as water). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include any additional elements (“Step 2B”). The combination of components of the claimed composition are not markedly different from the components found in nature. 
Allowable Subject Matter
Claims 1-6 and 12 are allowed.

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642